UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 8, 2016 RESTORGENEX CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-24477 30-0645032 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2020 Avon Court, #4 Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (434) 220-0718 (Registrant’s telephone number, including area code) 2150 East Lake Cook Road, Suite 750 Buffalo Grove, Illinois 60089 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Introductory Note On January 8, 2016, RestorGenex Corporation, a Delaware corporation (“RestorGenex” or the “Company”), completed the merger (the “Merger”) of its wholly owned subsidiary, Arco Merger Sub, LLC (“Merger Sub”), with and into Diffusion Pharmaceuticals LLC, a Virginia limited liability company (“Diffusion”), in accordance with the terms of the Agreement and Plan of Merger, dated as of December 15, 2015, among the Company, Merger Sub and Diffusion (the “Merger Agreement”). As a result of the Merger, Diffusion, the surviving company in the Merger, became a wholly owned subsidiary of the Company. At the effective time of the Merger (the “Effective Time”), each outstanding unit of membership interest of Diffusion (the “Diffusion Units”) was converted into the right to receive 3.652658 shares of Company common stock, par value $0.001 per share (the “Common Stock”), as determined pursuant to the Merger Agreement (the “Exchange Ratio”). Also at the Effective Time, the rights of the holders of each outstanding convertible promissory note convertible into Diffusion Units (the “Diffusion Convertible Notes”) to convert such Diffusion Convertible Notes into Diffusion Units was converted into the right to convert such securities into a number of shares of Common Stock equal to the number of Diffusion Units such Diffusion Convertible Note would be convertible into pursuant to its terms multiplied by the Exchange Ratio. In addition, at the Effective Time and as a result of the Merger, all outstanding options to purchase Diffusion Units were converted into and became options to purchase Common Stock on terms substantially identical to those in effect prior to the Effective Time, except for adjustments to the underlying number of shares and the exercise price based on the Exchange Ratio. As a result of the Merger, and taking into account the adjustments to the number of shares and exercise price as a result of the Merger, the Company assumed Diffusion Unit Options exercisable for 14,952,156 shares of Common Stock with a weighted average exercise price of $0.40 per share. No fractional shares of Common Stock will be issued in connection with the Merger, and holders of Diffusion Units will receive cash in lieu thereof. In connection with the Merger, the Company issued to the holders of outstanding Diffusion Units an aggregate of 81,640,637 shares of Common Stock. As a result of the Merger, the former equity holders of Diffusion will own approximately 84.1% of the Common Stock of the combined company, and the stockholders of RestorGenex immediately prior to the Merger will own approximately 15.9% of the Common Stock of the combined company, in each case, on a fully-diluted basis (subject to certain exceptions and adjustments) and calculated in accordance with the terms of the Merger Agreement. The Exchange Ratio is subject to potential adjustment, and the Company may be required to issue additional shares of Common Stock to the holders of Diffusion Units after the Effective Time as described in the Merger Agreement depending upon the amount of “net cash” of RestorGenex, as defined in the Merger Agreement and generally consisting of RestorGenex’s cash and cash equivalents less certain expenses and liabilities, as of the Effective Time. The Merger is intended to qualify as an exchange governed by Section 351(a) of the Internal Revenue Code of 1986, as amended. The full text of the Merger Agreement is attached as Exhibit2.1 to the Company’s current report on Form8-K filed on December 15, 2015 and is incorporated by reference herein. Item 1.01.Entry into a Material Definitive Agreement. Voting and Lock-Up Agreements On January 8, 2016, at the Effective Time, the Company entered into a voting and lock-up agreement with each of the pre-closing directors and executive officers of RestorGenex and Diffusion, who collectively hold approximately 16.6% of the outstanding Common Stock after the Merger (including jointly and indirectly held shares), pursuant to which such persons agreed, for six months after the Merger, to vote all of their respective shares of Common Stock owned after the Merger for such proposals that are reasonably presented by the Company’s board of directors and to not sell, pledge, encumber or take certain other actions with respect to such shares. The foregoing description of the voting and lock-up agreements does not purport to be complete and is qualified in its entirety by reference to the form of voting and lock-up agreement, which is attached as Exhibit 10.1 to this current report on Form8-K and is incorporated herein by reference. Contingent Value Rights Agreement Prior to the Effective Time, the Board of Directors of RestorGenex authorized, declared and effected a distribution of contingent value rights (each, a “CVR” and collectively, the “CVRs”) to existing RestorGenex stockholders as of the close of business on January 7, 2016 (the “Record Date”) at a rate of one CVR for each share of Common Stock. The CVRs will not be certificated and will not be attached to the shares of Common Stock, payable immediately prior to the Effective Time. Each CVR will be a non-transferable right (subject to certain limited exceptions) to potentially receive certain cash payments in the event the Company receives net cash payments during the five
